 In the Matter of ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)andINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL 1308Case No. C-10'10.-Decided October 17, 1939OilField. --Servicing- and" Drillinrt'' Ega.ipment Dlaorutaeturing- Indtrst^-g=Em-'ploptce Status:supervisory: authority to hire or discharge not an essential indetermining an employee tobe-Dvidesce:past criminal record as affectingcredibility ofwitness-Settlement Agreement:events occurring prior to, con-sideredwhere there has been further conduct exhibiting a continuity withits conduct and attitude prior to suchagreement-Interference; Restraint, andCocroion:expressed opposition to "outside" labor organization ; persuading em-ployees to refrain from joining an "outside" labor organization: discriminationin favor of company-dominated union ; assisting formation of a labor organi-zation-Company-Dominatedtdon:domination of and interference with for-mation and administration; use of by employer as bulwark against "outside"unionization;encouragement of inside organization by discouragenient of 'otherlabor organization;support: provision in Section S (2) of the Act permittingemployees to confer with management during working hours without loss ofpay does not extend to conferences involving the internal affairs of the union;participation by supervisory employees; disestablished, as agency for collectivebargaining-Discrimination:lay-off; discharges, charges of, not sustained asto one person; presence of proper causes at time of discharge not conclusive indetermining,sinceissueiswhether such causes in fact induced the dischargeor whether they are a justification of it inretrospect-Reinstatement Ordered:usualorder-Back Pay:awarded, to employees laid off and discharged forperiod of lay-off and from date of discharge to date of offer of reinstatement ;monies receivedby employees for work performed upon Federal, State, county,municipal, or other work-relief projects to be deducted and paid over to agencywhich supplied funds forsaid projects.Mr. Daniel J. Leary,for the Board.Fouls ton, Siefkin, Foulston and Morris, by Mr. Robert C. Foulston,Mr. George B. Powers,andMr. Carl T. Smith,ofWichita, Kans., forthe respondent.Mr. David Kaplan,ofWashington, D. C., for the I. A. M.Mr. Wallace M. Cohen,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by InternationalAssociation of Machinists, Local 1308, herein called the I. A. M.,16 N. L. R. B., No. 12.72 ALLSTEEL PRODUCTS DEAN UFACTURING CODIPANY (INC.)73the National Labor Relations Board, herein called the Board, bythe Acting Regional Director for the Seventeenth Region (KansasCity,Missouri), issued its complaint dated July 15, 1938, againstAllsteel Products Manufacturing Company (Inc.), Wichita, Kansas,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly. served upon the respondent, the I. A. M., and the Allsteel Em-ployees' Federation, herein called the Federation.In respect to the unfair labor practices, the complaint alleged insubstance that on or about November 11, 1937, and down to andincluding the date of the filing of the complaint, the respondent haddominated and interfered with the formation and administration ofthe Federation and had given financial aid and other support to 'it,in that, among other acts, the respondent (a) encouraged, allowed,-a.ndpermitted supervisory and other employees representing therespondent to organize, promote, and encourage membership in the,Federation on the respondent's time and property and otherwiseshowed preference to the Federation; (b) caused its representatives-to arrange and pay for Federation meeting places, (c) caused itsemployees to attend Federation meetings; (d) published and postednotices of Federation meetings; (e) caused its officers to speak at.such meetings; (f) permitted Federation memberships to be solicitedemployees for time spent in attending Federation meetings; that.the respondent discriminatorily discharged and failed and refusedto employ C. T. Gilleland on or about January 14, 1938, and J. LloydSpalding 1 and B. Q. Mclninch on or about March 23, 1938,2 becausethey joined and assisted the I. A. M.; and that by certain other acts,,the respondent has interfered with, restrained, and coerced ite em-ployees. in the-exercise of their rights under the Act.On July 22,1938, the respondent. filed, an, answer admitting certain allegationsof the complaint, but denying the alleged unfair labor practices.More particularly, the answer admitted that the respondent is engaged,in interstate commerce and that Gilleland was discharged, but deniedthat Spalding or Mclninch was discharged, alleging that Mclninchresigned.Further affirmative allegations were set forth.I Incorrectlydesignated in the complaintas H. Lloyd Spalding.'At thehearing counsel for the Board movedto amendthe complaint so asto allege thatSpaldingwas reinstated for the periodApril 7, 1938, to May 14, 1938, at which time hewas laid off,and thereafter refused reinstatement.The trialExaminer granted the motion.No objectionwas raised by the respondent. 74DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDPursuant to notice, the hearing opened in Wichita, Kansas, on July25, 1938, before Henry J. Kent, the Trial Examiner duly designatedby the Board.The hearing closed July 29, 1938.The Board and the respondent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the close of the Board's case and again at the end of the hearing,the respondent moved to dismiss the complaint, as amended, on theground that the Board had failed to prove its case.These motionswere denied by the Trial Examiner.His rulings are hereby affirmed.At the close of the hearing, the Trial Examiner, at the request of therespondent, agreed to keep open the record to receive the depositionof Fred Dougherty.The record was closed, when the respondentdeclined to take a deposition from Dougherty.During the course ofthe hearing, the Trial Examiner made a number of rulings on othermotions and objections to the admission of evidence.The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On November 30, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all parties, findingthat the respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) . and (7) of the Act,, ,and— recommending that the re-spondent cease and desist therefrom and that C. T. Gilleland and J.Lloyd Spalding be reinstated to their former positions as of the dateof discharge with compensation from that date.The Trial Exam-iner found that the failure to reinstate B. Q. Mclninch did not con-stitute an unfair labor practice and recommended that the complaintas amended be dismissed as to Mclninch.Thereafter, the respondent -filed exceptions to the IntermediateReport and to various rulings of the Trial Examiner.Pursuant tonotice, oral argument. was had on June 6, 1939, before the Board inWashington, D. C.The respondent and the I. A. M. were repre-sented by counsel and participated in the argument.The Board hasconsidered the exceptions of the respondent to the findings, conclu-sions, recommendations, and rulings of the Trial Examiner, but, savefor these exceptions which are consistent with the findings, conclu-sions, and order, set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS of FACTI.THE BUSINESSOF THERESPONDENTAllsteel Products Manufacturing Company (Inc.) is a Kansas cor-poration engaged in the manufacture of oil field servicing and drill- ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)75ing equipment and equipment for the laying of pipe lines. It isthe largest company of its kind in the industry and maintains itsprincipal place of business in Wichita, Kansas.More than 50 per cent of the raw materials and parts used bythe respondent are obtained from sources outside the State of Kansas.Approximately 75 per cent of respondent's 1937 production, amount-.ing to $1,850,000, was sold outside Kansas and 20 per cent of suchproducts were shipped to foreign countries.The respondent nor-mally employs about 150 people.II.THEORGANIZATIONS INVOLVEDInternational Association of Machinists, Local 1308, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership all, workers engaged in the machinist trade.The Allsteel Employees' Federation is an unaffiliated labor organi-zation admitting to membership "any employee of the [respondent]living in Sedgwick or adjacent counties in the State_ of Kansas."III.THE UNFAIR LABOR PRAG!rICESA. Interference, restraint, and coercion; 'dominatio'n of and inter f er-enoe with the formation and administration ' o f the FederationThe I. A. M. began its efforts to organize the respondent's plantinMay and June 1937.H. W. Cardwell, president of the respond-ent, apprehensive about the possible effect of "outside interference,"upon the respondent's business,, sought to influence employees againstmembership in the I. A. M.He summoned B. Q. Mclninch, an em-ployee, into his office on June 9, 1937.He told Mclninch that hewanted to talk to him and asked him what he thought of a union inthe shop.Mclninch said that he had not given it much thought.According to Mclninch, Cardwell' then said that he "didn't want anyoutside influence in the plant.He said he was like Henry Fordconcerning the unions.He also said that the Union was just a rack-eteering bunch out for your money."On the next day, Cardwellsent for another of the respondent's employees, Cecil T. Gilleland.According to Gilleland, Cardwell characterized him as a leader amongthe men and attempted to induce him to talk to the other employeesand convince them not to join the 1. A. M. "and not to pay duesto an organization of that kind, because they were not doing [him]any good.He told [him] that that money went outside Wichita to$ "Q.When you said without interference, you meant without interference frcm theoutilde?-A. (CARDWELL.) From the outside, strikes and t'iings like that."Q. You meantunions inparticular.-A. Yes, exactly." 76DECISIONS OF - ATIO\AL LABOR RELATIONS BOARD ' .maintain expenses on an office held by some man that [Gilleland]didn't even know, had never seen and probably never would see."Cardwell did not deny or otherwise refute these statements.We'find that the statements were made as alleged.A few days later,Cardwell assembled the respondent's employees in the meeting hall ofthe plant, expressed his antipathy to "outside" unions and made asuggestion concerning the advisability of contracts being entered intobetween the respondent and the individual employees, wherein pro-vision would be made for outlawing strikes.The validity of such.contractswas challenged by certain employees at the meeting.When put to a vote the suggestion concerning individual contractswas defeated.Cardwell did not contradict the testimony of Gille-land and Mclninch concerning this" meeting but insists " thaty hedidn't know anything about the A. F. of L. at that time."We can-not credit that assertion.Cardwell admitted that he "wanted theman (sic) to sign a contract that he would not strike," that severalweeks before the meeting at which the individual contracts werediscussed he was "referring to unions as being an outside influence,"and that he "had a feeling that we might be disturbed or somebodymight try to get our boys to do something they would not do withoutinfluence,"We find that Cardwell knew of the organizational ac-tivity of the I. A. M. and that by his statements to Mclninch andGilleland he sought to discourage such activity by interference withand coercion of the respondent's employees in contravention of theAct.'During the period of the respondent's expressed opposition to theI.A. M. the respondent discharged four employees.The I. A. M. be-.lieved the discharges to be discriminatory and filed charges under theAct on June 19, 1937.6 Thereafter, the respondent's conduct in itsrelationship with its employees was, upon the advice of its counsel,more guarded. In July the respondent, in accordance with the sugges-tion of a Board representative, posted a notice on its bulletin boards,assuring its employees of its intention to comply with the Act. It%subsequently posted a further notice that "it has come to the attentionof the management that certain labor relations discussions and activi-,ties are being carried on at the plant during working hours by some'At the oral argumentinWashington,D. C., counsel for the respondent explainedCardwell's conduct as follows:"Mr. Cardwell,the president of the company,acting underthe mistaken idea that he could do business as men used to do in the oil fields,becauseof the relationship which I have explained,with those men-he felt that he could talkto them very freely, and he did make some speeches to his men about hoping that therewould be no outside influence come into the plant to disturb the equilibrium of theirinstitution and the good fellowship that exists."5The circumstances relating to this charge and to its disposition are more fully setforth,infra. ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)77of the employees," and that "... all employees are hereby requestedto refrain from a discussion of any of these matters in the plant."The afore-mefitioned charge was not settled by the posting of thesenotices and a complaint was issued on October 25.The complaint waswithdrawn by the Regional: Director at the request of the I. A. M. asa result of a settlement dated November 10, 1937, reinstating two em-ployees with back pay. Immediately following the settlement, therespondent, acting through certain of its supervisory employees, as-sisted in the formation of an "inside" union.The purpose of this"inside" organization, which was the Federation, was asserted byCharles Delk, an employee active in the organization of the Federa-tion,, to . be, and we find that it was, "to keep out outside influence.The A. F. of L. is at our doors and we want to keep them out." e Be-tween November 15 and 20, a petition was circulated among the em-ployees designating the Federation the "exclusive bargaining agent"for the signatories.On November 20 the Federation had obtained 93members out of about 145 employees. Certain of the respondent'ssupervisory employees assumed the major role in initiating the Fed-eration.R. S. Hershberger, the works manager, and Ray Loudenbackwere two of the supervisory employees who were most active in organ-izing and forming the Federation.The respondent contends thatLoudenback was not a supervisory employee. It is true that he didnot -have authority to hire or discharge.7However, Loudenback wasleader of the night assembly force in the machine shop.From five tonine men worked on his crew.His orders were received from theforeman-who.: worked on, the day shftand; occasionally, came, in, atnight or stayed over for a few hours.. The respondent claims thatthe responsibility for the night crew's work rested entirely with theday foreman.However, the men who composed Loudenback's crewknew him as their leader and the person to whom they had to look fordirection in the foreman's absence.We find that Loudenback occupieda supervisory position.Loudenback admitted, and we find, that for a few days prior to thefirst meeting of the Federation. and during working hours he solicitedand obtained memberships in the Federation.He also testified that aday or so before the meeting Hershberger,- the works manager,. sum-moned him to his office and instructed him concerning the Federation'petition "not to mouth it around so much, if the company had anything8Delk opened the first meeting of the Federation on November 20 by explaining that thepurpose of the Federation was that "we didn't want the American Federation of Laboror the C. I. O. to get in there, and it would be better for us to have a company union ofour own."'A person's authority to hire or discharge is not. an essential in determining whetheror not that person is a supervisory employee. SeeMatter ofOhioPower. CompanyandUnited Electrical,Radio f Machine Workersof America,Local No. 727, 12 N. L. R. B. 6. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do with it they would try to make it on their own hook." Louden-back also attributed to Hershberger a request made before the meet-ing that Loudenback "try to see that Eagle was elected as chairman ofthe (Federation) board."Loudenback did in fact nominate Eagle,who was thereafter elected to the Federation board and then by thatgroup to the Federation presidency. Subsequently, when a representa-tive of the Board sought to interview Loudenback in connection withan investigation of charges, Hershberger instructed Loudenback' toassert that he was not a foreman.Hershberger admitted that he toldLoudenback to say that he was not a foreman because it was Hersh-berger's position that Loudenback was not a foreman.Loudenback'stestimony was otherwise denied by Hershberger.The respondenturges that Loudenback is not a credible witness. It was brought outupon cross-examination that in 1931, Loudenback, when 21 years ofage, had pleaded guilty to a charge of burglary, was sentenced to theState reformatory for from 5 to 10 years, and after serving 10 monthsand 4 days of the sentence, was discharged.Loudenback began workfor the respondent in February 1933:The company officials knew ofhis record and entrusted a supervisory position to him and Cardwelladmitted that he did not doubt his credibility.The Trial Examiner,"after careful observation of the man while on the witness stand, hasaccepted his testimony as being the truth."Under the circumstances,we do not find that Loudenback's criminal record ^ discredits his testi-mony.On the other hand, Hershberger's testimony was conflictingand evasive upon cross-examination and his statements are of dubiousveracity. -We find that the statements attributed' to Hershberger weremade .as alleged by Loudenback..On August 14, 1937, Cardwell sent ' for Gilleland, a machine-shopemployee and a sentinel (officer) and active member of the I. A. M: Inthe presence of R. S..Hershberger, the works manager; Fred Dough-erty,. the machine-shop foreman ; and a stenographer; Cardwell stated,"I hate to have to talk to you this way, but you have been talking tosome of the new men, telling them that they have to join the union andthings like'that during business hours.That is something we can'tstand for:We wouldn't object to the boys joining the union, but wecan't stand for the boys talking, even among themselves in the plant,We are not going to stand for that a minute.Their time is ours whenwe are paying for it and want their minds strictly on their business."Gilleland was the only employee called in by the management andreprimanded for his union activity on company times It was severalmonths later that, contrary to this announced position, the worksBDespite this fact, Iiershberger denied that he. knew Gilleland was in the union or thathe was active in the union.Hershberger stated' "The reason Gilley wascalled in was onaccount of personal liking on the part of the management for the man." ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)79manager, Hershberger, in the conversation alluded to above cautionedLoudenback against being too open in his solicitation of Federationmemberships.Severalwitnesses testifiedwithout refutation thatCharles Delk, an employee, solicited signatures to the Federation peti-tion in the plant during working hours and urged employees to attenda meeting of the Federation to be held on November 20.Hershbergeradmitted that he had known of much activity in behalf of theFedera-tion on company property and during working hours and that he hadordered no disciplinary action against those employeesso engaged.We find that the respondent permitted solicitation of memberships bythe. Federation during working hours but denied the privilege to theI.A. M.Hershberger was as diligent in his opposition to the I. A. M. as hewas, active in behalf of the Federation.On November 15 he sentfor B. Q.. Mclninch, a machine-shop employee and active member ofthe I. A. M. The conference was called ostensibly to reprimandMclninch for his failure to fill out time cards; but, in the presence ofDougherty and a stenographer who transcribed the conversation,Hershberger came to the point : "There was another thing that Iwould like to have you do, or I intend to tell you about it. I don'task you to do anything.We have got information of some thingsyou are telling the boys around over the plant that I don't thinkyou should continue to tell them and in order to be fair I am askingyou to stop."Mclninch replied, "That's all right. I know whatyou are talking about."Hershberger rejoined, "I know it's all right.That is the reason we are asking you to come up here.We wantyou to get in the harness.First we want the operation number andtime on the cards and then we want you to cooperate with usand get in the harness." In view of Hershberger's antagonism to"outside" unions, we find that his allusion to the "things you aretelling" was a reference to Mclninch's I. A. M. activity.The advicethat Mclninch "cooperate" and get in the "harness" was an attemptby Hershberger to induce Mclninch to join in the Federation move-ment espoused by Hershberger, as shown herein.The employer'sprivilege to prevent solicitation on the company's property duringworking hours does not extend to a situation such as exists herewherein the respondent has accorded to the "inside" union a prefer-ence in this respect.By demonstrating a preference for the Federa-tion through its representative,Hershberger, the respondent hasinterfered with and contributed support to a labor organization inviolation of the Act.That the Federation organizers considered that their actions weresanctioned by the respondent is evidenced by the testimony of H. E.Anderson, an employee and vice president of the Federation, whoclaimed that "Eagle [president of the Federation] explained to us at 80DECISIONS OF NATION AL LABOR RELATIONS BOARD'different times that we were all right with Mr. Cardwell."Although.this is hearsay as to the respondent, we credit it because it is cor-roborated by Hershberger's part in elevating Eagle to the Federationpresidency.The Federation's constitutional requirement limiting membershipto the respondent's employees vests in the respondent control over-the 'Federation by controlling the tenure of employment of the Fed-eration officers.In fact, the Federation functioned, if at all, solely.as a .creature.. of management and an employer barrier to effectiveorganization.The Federation was led by Charles A. Eagle, an employee who was elevated to the presidency of the Union through theintercessionofHershberger.Admittedly,Eagle thereafter "re-.peatedly" consulted Cardwell and Hershberger about the internalaffairs of the Federation.On at least two occasions, fellow officerscharged Eagle with employer bias and on one such occasion, inApril 1938, Eagle and other members of the Federation board metwith Cardwell in his office, Eagle testified, "to keep down unrest inthe plant" and "smooth over a union difficulty" resulting from thesuspicion that Eagle was in some way connected with management."At this meeting,Cardwell undertook to advise the Federation officersagainst writing their Congressmen 10 in an effort to obtain an electionin the plant.No record, was made of this or other. conferences be-tween the Federation and management.The employees were com-pensated at their usual wage rate for. time spent at the Aprilmeeting and at a prior meeting in November. The provision inSection 8 (2) of the Act permitting employees to confer with man-agement during working hours without loss of pay does not extendto conferences involving the internal affairs of the union as was thecase here.The conduct of the management in attending conferencesinvolving the internal affairs of the Federation constituted an un-warranted interference with matters solely the concern of its -em-ployees, and such conduct is proscribed by the Act.To permit therespondent to remunerate employees for time spent at conferenceswith management involving the internal affairs of a union is to ignorethe obvious purpose of the proviso as set forth in the Report of theSenate Committee on Education and Labor relative to the passage oftheAct.With reference to the proviso it was there stated : "Todeny absolutely by law the right of employees to confer with man-9According to Hershberger, Cardwell also told Eagle that "It looked to him (Cardwell)like' if the other men were dissatisfied with him as president he should be satisfied to stepdown and help them elect another president."10Both the I. A. M. and the Federation late in 1937 and in 1938, filed petitions with the'Board for an election in the respondent's plant.The I.A. M., however, had filed a chargealleging that the Federation was company dominated.Under the circumstances,the Boardwithheld action on the unions' petitions, pending disposition of the instant case. ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)81-age. meat during working hours without loss of time or pay would,interrupt the very negotiations which it is the object of this bill topromote." 11Manifestly; the object of the bill was not to promoteinterference by employer with the affairs of a union of the employees.Hence, it could . not have been intended that. employees were to bepaid under such circumstances.We find that the compensation re-ceived by the Federation officers while in attendance at meetingsinvolving the internal affairs of the Federation was a contribution offinancial'.and other support in violation of the Act.In addition to participating in the internalaffairsof the Federa-tion, the respondent unmistakably evinced its preference for theFederation.The solicitation of memberships by the I. A. M. on com-pany time and premises was vigorously discouraged by the respond-ent; but, as we have seen, supervisory officials lent their support tothe organization of the Federation and tacitly countenanced and en-couraged solicitation in its behalf.The written demand of the Fed-eration for recognition was permitted to remain on the respondent'sbulletin board for months, although there is no evidence that theFederation requested permission to. use the, bulletin board.TheI.A. M. also, demanded .recogn.itioll, .but ,its demand. was not postedand there is no evidence that the privilege of using the bulletin boardwas accorded the I. A. M.When the respondent met with the Fed-eration, no transcript of the proceedings appeared to have been made;but conferences between I. A. M. members and any representative ofmanagement were always attended by a stenographer and completelytranscribed .12By the activity of its, supervisory employees in behalf of the Fed-eration and in opposition to the I. A. M., by the preferential treat-ment which the respondent accorded the Federation and denied theI.A. M., and by its participation in the internalaffairs ofthe Fed-eration and its payments to Federation officers, the respondent hasdominated and interfered with the formation and administration of,and has contributed financial and other support to, the Federation,and has thereby, and by the other acts and conduct set forth above,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.1311Sen. Rep. No.5T3, 74th Cong.,1st Sess.1'Cardwellexplainedthat he didnot have a stenographer present at a meeting betweenthe management and theFederation "because Iknew I wasn't going tosay anything aboutany unionactivities."13At the oral argument counsel for the respondentstated "I'think,in fairness to theBoard.thatI should say,on this particular feature asfar as the action with the company'and employees association is concerned,that the evidencein thiscase, in my judgment,wouldwarrant the finding of the examiner ; there was evidence on both sides ; the evidencewas disputed, but I thinkthe examinerwould have the authorityunder theevldenc3 tosay that there was such interference;there wassome preference;and whether or notsome things doneby the company which might be construedas unfair labor.practices-Idon't mean the company itself ; I meanthe strawbossesand folksof that kind." 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent has excepted to that portion of the Trial Exam-iner's Report "which relates to or considers anything occurring beforeNovember 10, 1937, the same beingres adjudicata,having been set-tled and finally determined in a settlement with the National LaborRelations Board and the Union and made a part of the record; theBoard and the Union being estopped from raising any matters oc-curring prior to said Nov. 10, 1937."'While it is true that Boardrepresentatives participated in the-negotiations leading to the settle-ment on November 10, 1937, of the charges filed by the I. A. M., thesettlement was solely between the respondent, the I. A. M., and theemployees involved.The Regional Director, upon the request of theI.A. M., permitted a withdrawal of the charges.We will refrainfrom considering events occurring prior to an agreement or settle-ment only if a respondent has not engaged in further conduct exhibit-ing a continuity with its conduct and attitude prior to such agree-ment or settlement.14 It is readily apparent that the respondent'sacts of interference, restraint, and coercion prior to November 10,1937, have given impetus to -the unfair practices occurring after thatdate.Thus, the respondent's hostility toward "outside" unions wasa direct invitation to its staff to oppose such organizations.The suc-ceeding events were but further manifestations of the continuinghostility.10Upon all the evidence we find that .the respondent's contention iswithout merit and that the events preceding the settlement of Novem-ber 10, 1937, are to be regarded as a part of the course of conductcontinuing after that date.B. The discharges.In the complaint withdrawn on November 10, 1937, the names ofCecilT.Gilleland and J. Lloyd Spalding figured prominently.Gilleland was alleged in that complaint to have heard certain anti-union statements made by Cardwell and Spalding was alleged tohave been discriminatorily discharged.The settlement among otherthings provided for the reinstatement of Spalding with pay.Therespondent, apparently believing that its conduct prior to November10, 1937, was exonerated by the settlement,16 focused its attentionupon the task of ridding itself of those employees it deemed responsi-ble for its previous difficulties.J. Lloyd Spalding was employed as a machinist by the respondenton March 15, 1935, prior to which time he had had about 17 yearsof experience in the machinist trade. In May 1937, he joined the14Matter of Hope Webbing CompanyandTextileWorkers Organizing Committeeof theU. I. 0., Local No. 14,14 N.L. R. B. 55.16 See Section "B."20Supra. ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)83I.A. At,became an officer(conductor) in the local,and was active inorganizationalwork.. On October 12, 1937, hewas discharged.: FromNovember11, 1937,when he was reinstated pursuant to the settlement,Spalding worked continuously until March 23, 1938, when he waslaid off.He was recalledon April 7and laid off again on May 14,1938.He desires to return to work.Cecil T. Gillelandbeganwork for the respondent on February 19,1937, as a machinist at 50 cents per hour.Afterworking 3 monthshe requested a raise and was given an increase of 5 cents per hour.A monthlater he received a further increase of 5 cents per hour asthe result of a general wage raise in the plant.He joined the I. A. M.inMay 1937,became an officer(sentinel)in the local, and was activein organizational work.On January 10, 1938,Gilleland's pay wasreduced to 50 cents per hour, and he was shifted to a different ma-chine.On January14, 1938, Gilleland was discharged.He appliedfor reinstatement but has not been recalled.He desires to returnto" work.On January 1, 1937,the respondent introduced into its plant a bonussystem which was in effect a profit-sharing plan based upon depart-mental output.Each employee received a share of his department'sbonus.This system ceased on August 9, 1937,when the respondententered into a contractwith George S.May & Company for the in-stallation of a time-study system, herein referred to as the Maysystem.17Mechanical engineers with machine-shop experience weresent from the May Company to the respondent'splant to make thefirst time studies and train certain of the respondent's employees tobe time=study 'men.The May systembecame operative in the ma-chine shop on October 1, 1937.By equalling the time study theoperator could earn as much as a 371/2-per cent bonus in addition, tohis hourly,pay which he received regardless of his time-study rate.Whenan operation presented difficultieswhichcould not be antici-pated infixing thetime necessary to .perform the operation in ac-cordance with the timestudy, timeallowances could be obtained fromthe time-study man if, as Hershberger stated it,the operator"can sellthe time-study man on it."These allowances also required the ap-proval of the foreman.Approximately5,000 time studies had beentaken prior to the hearing.The respondent discontinued the Maysystem on July 1, 1938, because the system was, according to Hersh-berger,"not whollyapplicable to our type of business"and, accord-ing to Cardwell,"not fair to the men or to the company."On November11, 1937,the day after his reinstatementwith backpay in partial settlement'of the Board case,Spalding returned towork.He was assigned to a different but less difficult machine thanthat on which he had worked prior to his discharge.On November 121'The Maysystem was installed at a cost of$13,700. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was called before Cardwell who proceeded to criticize his work.In the presence of Hershberger and Dougherty, the foreman, Card-well compared Spalding's efficiency with that of the man operatingthe same machine on the opposite shift, which was the night shift..Cardwell asked Spalding if he was going to "cooperate" with manage-ment.Spalding assured Cardwell :that he was.going to "cooperate"and that he had told the respondent's attorneys that he would do so.Cardwell replied, "Well, the attorneys are not in this any more.They are all washed up."This conference, as well as all other con-ferences between management and I. A. M. members, was attended bya stenographer and transcribed.On December 7, 1937, Hershberger and Dougherty called Spaldingbefore them and accused him of inefficiency in that his efficiencyratings based upon the time study compared unfavorably with thoseof the men on the opposite shift, the night shift. ' Spalding was told'that if he did not improve, his wages would be reduced.On February 10, 1938, Dougherty and Hershberger engaged Spal:ding in, another protracted conferenceSpalding protested the. factthat he was being kept from his work without payment for the timespent with representatives of the management.Spalding was laid off on March 23, 1938, although persons with lessseniority were retained.He was rehired onApril 7,1938, and againlaid off on May 14, 1938.Employees with less seniority were retainedby the respondent.The respondent claims that Spalding has notapplied for reinstatement.Spalding,however,testified that he spoketo Dougherty about reemployment on May 31, 1938,and was told thatif he"could find anything else [he] would advise him'to take it."OnJune 30, 1938, according to Spalding,Doughertytold him "It will bea long time before I call you back."Dougherty was not called uponto testify.We find that Spalding applied for reinstatement.Spalding had never been criticized in his 'vork prior to his unionactivity in the spring of 1937.Thereafter his work was carefullychecked as is borne out by Cardwell's testimony :Q.Why was it you told Spalding on May 2, 1938, that he wasunder closer scrutiny?What did you mean by that?A. (CARDWRLL).We 'had had trouble with him, andnaturallyQ. (Interrupted.)You mean in the fall?A. Yes, sir..Q. So you put him under closer scrutiny?A. Naturally we would watch him closer.Q. For what?A. To see if his work was satisfactory or not.He promisedto do good work when he came back there and we wanted to findout whether he was going to do it or not. ALLSTEEL PRODUCTS 1IANUFACTURING COMPANY (INC.)85The respondent insists that Spalding's lay-off on May 14, 1937, wasonly temporary.However, in view of the fact that newer employeeswere retained and that Dougherty informed Spalding that he oughtto take employment elsewhere if he could find it, it is apparent thatthe respondent had no intention of rehiring Spalding.Especiallydoes this appear in the respondent's refusal to continue Spalding'sgroup insurance as provided for in the group-insurance policy wherean employee's lay-off is temporary. In a letter to the respondent,'dated June 30, 1938, Spalding stated that he was "temporarily out ofservice."At the hearing, he explained that, in making this state-ment, he was only inviting a reply which would clarify his status.We find that the respondent laid off Spalding on March 23, 1938, anddischarged him on May 14, 1938.On November 13, 1937, Gilleland received a letter from Cardwellsetting forth his "production record" purporting to show a loss to therespondent of approximately 18 per cent of his salary paid him sincehe was first employed by the respondent.This record was not a com-parative efficiency record based upon the time-study system but wasa purported measurement of production in terms of wages.18Theletter informed Gilleland that due to his inefficiency his employmentwas terminated as of November 27, 1937.The respondent stated, how-ever, that if Gilleland's work showed improvement, it would considerthe matter of his employment thereafter.The respondent, Cardwelladmitted, did not find it necessary to write any other employee a lettersuch as he wrote Gilleland at this time.Gilleland was summoned to Cardwell's office on November 16, 1937.In the presence of Hershberger and Dougherty, Cardwell admonished'Gilleland for his inefficiency in that he had taken three cuts on apiece when only one cut was necessary.Gilleland had complainedthat the improper cut was the fault of the machine on which he wasworking which was so constructed as "to bore a taper on an insidejob" and he showed this machine fault to Dougherty, his foreman.A representative of the manufacturer was sent for and the machinewas inspected.Gilleland stated that the inspector's test showed themachine would not "bore a taper on an outside cut."Cardwell testi-fied'that the inspection showed'that the machine was working perfectlyand that other operators were turning out accurate work on it.Suchoperators were not called upon by the respondent to testify at thehearing.Dougherty, the machine-shop foreman and the person mostlikely to have been familiar with the operating quality of the ma-chines, failed to testify.Under the circumstances, we find, as allegedby Gilleland, that the machine did not operate properly.Cardwell"The respondent'smethod of computing the alleged loss shows a duplication of items. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso showed Gilleland records purporting to prove that his efficiencycompared unfavorably with that of the man,operating the same ma-chine on the opposite shift, the night shift.Gilleland denied at thattime that he wasinefficient.The respondent by letter of November 26, 1937, extended Gilleland'speriod of probation to December 11, 1937. In the meantime, on De-cember7, 'Hershberger and Dougherty called Gilleland intoconfer-ence, exhibited time-study records tending to show that although therehad been some improvement in his work, his efficiency compared un-,favorably with men who were being paid less money, and informedhim that hewas offprobation but still subject to discharge upon 2weeks' notice.Gilleland complained that "it didn't make a man feelhappy to get two letters such as I have" and that the foreman was not,helping him to understand why he wasnot measuringup to standard.That the letters and conferences were weighing heavily upon. Gille-land's mind is amply proved not only by Gilleland's testimony but alsoby the transcripts of conferences with representatives of management.On January 5, 1938, Hershberger, again called Gilleland into con-,ference and told Gilleland that his work reports showed that on theday before he took too much time on a certain operation.Gillelandexplained to him that the excess time was due to the fact that it wasnecessary "to chuck off center" 19 on the piece on which he was working,and that it took additional time to set the machine for the operation.Hershberger asked Gilleland why he had not called for an allowance.card as instructed.Gilleland replied:that he had.not attempted toobtain a time allowance, because "I have made requests for them anynumber of times and haven't gotten them." 20Gilleland's positionconcerning time allowances is borne out by the. record.Hershberger-admitted that to obtain an allowance, the operator must "sell thetime-study men on it" and get the approval of his foreman, Dougherty.Dougherty's antagonism to Gilleland is manifested in the conferencesalluded to above.Under the circumstances, we believe the delay onJanuary 4, 1938, was because of difficulties in operation as describedby Gilleland rather than because of- his inefficiency as asserted bythe respondent.Cardwell wrote to Gilleland on January 10, 1938, informing himthat the company had "concluded" that he was unable "to performthe work required on his present Gisholt turret lathe" and assigninghim to a simpler machine, an engine lathe, at a reduction in pay from60 cents to 50 cents per hour.Gilleland had had very little experi-ence with the engine lathe but started work on it on January 11.Byletter of January 14, Cardwell notified Gilleland that "for the reason19This apparently signifies the special operation done on the piece.20When Gilleland made this representation to Hershberger, Hershberger did not deny it. ALLSTEELPRODUCTS MANUFACTURING COMPANY (INC.)87that it seems to be impossible for [him] to do the work assigned to[him]," his services were to be terminated immediately.. ;The re-spondent's promise to Gilleland that he would receive 14 days' noticebefore the respondent would terminate his employment was ignored.That Gilleland and Spalding Were the recipients of unusual atten-tion from the management is proved. Such attention was not de-voted to any other employees, except Mclninch, another I. A. M.member.Management's excess caution flowed from the fact thatthese men had been mentioned. in the withdrawn complaint and wereactive I. A. M. members. It was their I. A. M. membership thatmarked them and eventually led to a termination of their employ-ment.The demotion of Gilleland and the lay-off of Spalding werepreludes to their ultimate discharge.The respondent contends that the lay-offs were due to the fact that"there was not work for . . . Spalding to do," but pleaded affirma-tively that both Gilleland and Spalding were discharged for ineffic-iency.As to the work to be done in the shop, the respondent had norecords to show that there was not work to be done by Spalding. Onthe contrary, the record discloses that other employees did work onSpalding's machine.Nor does the evidence warrant a finding thatSpalding and Gilleland were inefficient.The system under whichtheir efficiency was judged was admittedly unfair 21 and hence offeredno adequate criterion for determining efficiency.The evidence, how-ever, does not establish that the respondent was aware of the unfair-ness of the system prior to the discharge of these men.Accordinglywe make no finding as to that.While the respondent may' reasonablyhave believed these men to be inefficient, and even if, contrary to ourfinding, Gilleland and Spalding were inefficient, as alleged, this rec-ord convinces us that the respondent was not primarily concernedwith their efficiency but was seeking justification for its intention tolay off Spalding and discharge Spalding and Gilleland.22The re-spondent excepts to the Trial Examiner's failure to find that 36 men,of whom only the 3 involved in this proceeding were members ofn The May system was discarded because of the unfairness of its bonus features,Cardwelltestified :"It might be possible that when a time study was taken it was taken on a man who wasless efficient and then the man who did those parts the next time was anextremelyfast man, or he might be just a little better,and get a large bonus,even though he wasn'tthe most efficient man in the plant. That was the controlling factor of our discontinuingthe system,because it was not fair to the men or to the Company."" While proof of the presence of proper causes at the time of discharge may have rele-vancy and circumstantial bearing in explaining what otherwise might appear as a dis-criminatory discharge,such proof is not conclusive.The issue is whether such causes infact induced the discharge or whether they are but a justification of it in retrospect.Matter of Kelly-Springfield Tire CompanyandUnited Rubber Workers of America, LocalNo. 26,et al.,6 N. L. R.B. 325,enforced inThe Kelly-Springfield Tire Company v. NationalLabor Relations Board,97 F. (2d)1007(C. C. A. 4th,1938).See alsoMatter of Lucken-baeh Steamship Company,Inc., etc.,12 N. L.R. B. 1333.247383-40-vol. 16-7 88DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthe I. A. M.,23 were laid off during the months of May and June1938.While the disparity in the number of union and non-unionemployees laid off tends to negative the inference of discrimination,it is not controlling, and under the circumstances here disclosed doesnot overcome the evidence that Spalding and Gilleland were discrim-inated against by the respondent because of their I. A. M. member-ship and activity.To summarize, the respondent's admitted hostility to the I. A. M.,its behavior in allotting special attention to the men who were men-tioned in the first complaint, its manifestation of antagonism toGilleland and Spalding by calling them to task immediately uponwithdrawal of the first complaint, its conduct in calling them intofrequent conferences which a stenographer transcribed, its warningletters addressed to Gilleland, and the respondent's admission thatitwatched Spalding "closer" because it "had had trouble with him"when the first charges were filed coupled with the retention of neweremployees when Spalding was laid off, persuade us to conclude thatthe reason for the demotion of Gilleland, the lay-off of Spalding, andtheir discharge was their I. A. M. membership and activity.We find that the respondent, by demoting and discharging CecilT. Gilleland and by laying off and discharging J. Lloyd Spalding,discriminated in regard to their hire and tenure of employment,thereby discouraging membership 'in the I. A. M. and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.The Trial Examiner recommended that the case of B. Q. Mclninchbe dismissed.The I. A. M. filed no exceptions to the Trial Exam-iner'sReport.The evidence is conclusive that Mclninch resignedhis position despite the urgings of Hershberger that he remain withthe respondent.Accordingly, the allegations of the complaint, inso far as they allege that the respondent discharged and refused toreinstateMclninch, will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.23 The respondent is in error in stating that Gilleland was one of the men laid off inMay or June 1938 since, as we have found,he was discharged on January 14. 1938. ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)g9V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commission of the unfair labor practices.We have found that the respondent has dominated and interfered'with the Allsteel Employees'Federation and has contributed financialand other support to it. In order to effectuate the policies of the Actand free the employees of the respondent from such domination andinterference,and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of the rights guaranteedthem by theAct, we willorder the respondent to withdraw all recog-nition from the Federation as representative of the respondent's em-ployees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay, hours of employment,and conditions of work, and to disestablish it as such representative.Since-we-have found that the respondent demoted and dischargedCecil T. Gilleland and laid off and discharged J. Lloyd Spalding be-cause of their membership in and activity on behalf of the I.A. M., wewill order the respondent to offer Cecil T. Gilleland and J. Lloyd-Spald-ing immediate and full reinstatement to positions held by them onJanuary 10, 1938, and March 23, 1938,being the dates of their demo-tion and lay-off respectively,without prejudice to their seniority andother rights and privileges,and to make them whole for any loss of-paythey have suffered by reason of Gilleland's demotion,Spalding's lay-off,and theirdischarge bypayment to them of a,sum equal to the amountwhich they normally would have earne'd' as wages from January 10,1938, in the case of Gilleland, and from March 23, 1938, to April 7,1938, oaul;from May 14,1938, in the case of Spalding,to the date of theoffer of reinstatement,less their net earnings 24 during said periods.Upon the basis of the foregoing findings of fact and upon the entire-record in the proceeding,the Board makes the following:24By "net earnings"ismeant earnings less expenses, such as for transportation, room,and bard,incurred by an employee in connection with obtaining work and working else-where than.for the respondent,which would not have been incurred but. for,his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof Amer-ica,Lumber and Sawn ill Workers Union, Local2.590,8 N.L. R. B. 440.Monies receivedfor work performed upon Federal,State,county,municipal,or other work-relief projectsare not considered as earnings,but as provided below in the Order,shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects. 90DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The International Association of Machinists, Local 1308, and theAllsteelEmployees' Federation are labor organizations within themeaning of Section 2 (5) of the Act.,2.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and adminis-tration of, and by contributing financial and other support to the All-steelEmployees' Federation, the respondent has engaged in and isengaging in unfair labor practices within the meaning of section 8 (2)of the Act.4.By discriminating in regard to the hire and tenure and terms andconditions of employment of Cecil T. Gilleland and J. Lloyd Spaldingand thereby discouraging membership in the I. A. M., the respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discouraged membershipin the Interna-tionalAssociation of Machinists, Local 1308, by discriminating inregard to the hire or tenure of employment of B. Q. Mclninch, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Allsteel Products Manufacturing Company (Inc.), and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the All-steel Employees' Federation, or the formation or administration of anyother labor organization of its employees, and contributing financial orother support to the Allsteel Employees' Federation, or to any otherlabor organization of its employees ;(b)Recognizing the Allsteel Employees' Federation as the repre-sentative of any of the employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work; ALLSTEEL PRODUCTS MANUFACTURING COMPANY (INC.)91(c)Discouraging membership in the International Association ofMachinists, Local 1308, or any other labor organization of its employees;by demoting, discharging, laying off, or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of their employ-ment ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Allsteel Employees' Federa-tion as the representative of any, of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, andcompletely disestablish the Allsteel Employees' Federation as suchrepresentative;(b)Offer to Cecil T. Gilleland and J. Lloyd Spalding immediateand full reinstatement to the positions held by them on January 10,.1938, and March 23, 1938, respectively, without prejudice to theirseniority and other rights and privileges;(c)Make whole Cecil T. Gilleland and J. Lloyd Spalding for anyloss of pay they have suffered by reason of Gilleland's demotion,Spalding's lay-off, and their discharge by payment to each of them ofa sum of money equal to that which he would have earned-as-wages,from January 10, 1938, in the case of Gilleland, and from March 23,1938, to April 7, 1938, and from May 14, 1938, in the case of Spalding,to the date of the offer of reinstatement, less his net earnings,25 if any,during said periods; deducting, however, from the amount otherwisedue him, monies receives by him during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount so deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(d) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of sixty (60) consecu-tive days, stating that the respondent will cease and desist in the25 See footnote24, supra. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDmannerset forth in paragraphs 1 (a), (b), (c), and (d) and that itwill take the affirmative action set forth in paragraphs 2 (a)., (b),and (c). of this Order;(e)Notify theRegionalDirector for the Seventeenth Region inwriting within ten (10) days from'the date of this Order what. stepsthe respondent has taken to comply herewith.ANDJT.-IS .FTJRTHER',oRDERED, that the complaint, in so far as it alleges,with regard to B. Q. Mclninch, that the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act, be, and it hereby is, dismissed.